Citation Nr: 0028036	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  99-08 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for bilateral pes planus.


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1970.  He also had service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied the veteran's claim of 
entitlement to service connection for bilateral pes planus.  
The veteran perfected a timely appeal of this determination 
to the Board.

In his April 1999 Substantive Appeal, (on VA Form 9, Appeal 
to the Board), the veteran requested the opportunity to 
testify at a hearing held before RO personnel.  In compliance 
with this request, in August 1999, the RO notified the 
veteran that he was scheduled to appear at such a hearing in 
October 1999.  Although the hearing notice was not returned 
as undeliverable, the veteran failed to report.  However, in 
an October 1999 statement, the veteran referenced the earlier 
date, as well as his failure to appear at that time and 
explained that he erroneously thought the hearing was 
scheduled to take place two weeks later.  In the statement, 
the veteran also requested that he be scheduled for another 
hearing.  In compliance with that request, in June 2000, the 
RO notified the veteran that he was scheduled to appear at a 
hearing that would take place later that month.  The record 
shows that the veteran again failed to report.

As a final preliminary matter, the Board notes that in March 
1999, the veteran completed a VA Form 21-22 (Appointment of 
Veterans Service Organization As Claimant's Representative), 
dated in March 1999, in favor of AMVETS.  In a June 2000 
memorandum, however, that organization indicated that it was 
revoking its power of attorney to represent the veteran.  As 
a result, in an August 2000 letter, the Board sought to 
clarify the veteran's representation in this matter.  In 
doing so, it advised him of the foregoing and gave him a 
period of thirty days in which to appoint another Veterans 
Service Organization or an attorney to represent him; it also 
provide him with the appropriate form to do so.  To date, 
however, the veteran has not responded, and the Board will 
proceed with the consideration of his case with the veteran 
unrepresented.


FINDINGS OF FACT

The claim of entitlement to service connection for bilateral 
pes planus is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
pes planus is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The Report of Medical Examination at service entry, dated in 
January 1969, shows that the veteran was noted to have 
secondary degree, asymptomatic, pes planus.  The service 
medical records reflect that the veteran was seen on several 
occasions for treatment of various complaints of pain and 
soreness of his feet, especially subsequent to physical 
activities such as walking or marching.  These records also 
show that he was diagnosed with congenital pes planus.  
Further, the records show that a podiatrist described the 
disability as "mild."  The Report of Medical Examination at 
separation from active duty, dated in September 1970, 
indicates that the veteran feet were found to be normal.  

At a February 1979 Report of Medical Examination conducted 
for the Army Reserves the veteran was diagnosed as suffering 
from moderate, bilateral pes planus.

The veteran filed his claim of entitlement to service 
connection for a bilateral foot disability in October 1998.  
In doing so, he indicated that he received treatment for the 
disability during service and, since January 1998, at the 
West Haven, Connecticut, VA Medical Center.  In response, the 
RO requested all such records from that VA medical facility 
and received records of his treatment dated from March to 
December 1998.  A review of these records shows that the 
veteran was seen for complaint and treatment for respiratory, 
dental, psychiatric and skin problems, as well as for 
hypertension, substance abuse and smoking cessation.  The 
only record that potentially relates to any foot problems is 
dated in November 1998; the entry reflects that the veteran 
was seen in the podiatry clinic for casting for an orthotic.  
Following its receipt of these records, the RO denied service 
connection for bilateral pes planus on the basis that the 
disability was noted at service entry and that there was no 
evidence that the condition permanently worsened during his 
period of active duty.

Finally, in statements submitted in support of this claim, 
the veteran has not offered any argument; he simply indicated 
his disagreement with the denial of service connection.

Analysis

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1999).  When a disease is 
first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. § 3.303 (1999).

The preliminary question to be answered, however, is whether 
the veteran has presented evidence of a well-grounded claim.  
A well-grounded claim is not necessarily a claim that will 
ultimately be deemed allowable.  It is a plausible claim, 
properly supported with evidence.  See 38 U.S.C.A. § 5107(a); 
Epps v. Gober, 126 F.3d 1464 (1997); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the veteran 
in developing the facts pertinent to the claim, and the claim 
must fail.  See Slater v. Brown, 9 Vet. App. 240, 244 (1996).  

In this case, at service entry the veteran's pre-existing 
bilateral pes planus, although asymptomatic, was noted, and 
thus the veteran's feet are not presumed sound.  See Verdon 
v. Brown, 8 Vet. App. 529, 535 (1996).  As such, under these 
circumstances, in order for the claim for service connection 
based on aggravation to be well-grounded, there must be 
competent evidence (lay or medical, as appropriate) of:  (1) 
a current disability; (2) medical or, in certain 
circumstances, lay evidence of aggravation of a disease or 
injury in service; and (3) a nexus between the current 
disability and the in-service injury or disease.  See Maxson 
v. West, 12 Vet. App. 453, 457 (1999).

Here, the medical evidence does not establish that the 
veteran currently suffers from bilateral pes planus, let 
alone medical evidence of an increase in the condition beyond 
the natural progress of the disability.  See Adams v. West, 
13 Vet. App. 453, 457 (2000); 38 C.F.R. § 3.306 (1999).  
Further, the examiner's assessment that at service separation 
the veteran's feet were normal, i.e., at a minimum, 
asymptomatic, shows that the disability could not have been 
aggravated by service.  See Spalding v. Brown, 10 Vet. App. 
6, 11 (1996).  In any event, in this case, although the 
veteran was treated for pes planus during service, in the 
absence of competent medical evidence of the claimed 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  As such, this claim 
is not plausible.  In addition, despite the veteran's 
assertions that he has had foot problems and that the 
disability is related to his period of service, as a lay 
person, he is not competent to either render a diagnosis, or 
to provide a probative medical opinion as to the etiology of 
the diagnosed condition.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Therefore, even if the veteran's 
assertions are accepted as credible for purposes of the well-
grounded claim analysis, the claim is still not plausible in 
the absence of competent evidence of a current disability 
together with competent evidence of aggravation.  

A well-grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In the absence of competent medical 
evidence to support the claim for service connection for pes 
planus, the Board can only conclude that the veteran has not 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that his claim for service 
connection is well grounded.  Therefore, VA is under no duty 
to assist the veteran in the development of the facts 
pertinent to that claim, Grivois v. Brown, 6 Vet. App. 136, 
140 (1994).  Furthermore, the Board is not aware of the 
existence of any evidence, which, if obtained, would well 
ground either of his claims for service connection.  See 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).

In reaching this decision the board did consider the decision 
in Falzone v. Brown, 8 Vet. App. 398 (1993).  That decision 
may be distinguished from this claim, however, because the 
appellant has not presented any competent evidence of a 
current disability.  

It is also well to note that when adjudicating a claim of 
entitlement to service connection for pes planus it must be 
determined whether the disorder is of an acquired or 
congenital nature.  38 C.F.R. § 4.57 (1999).  In that 
respect, the only competent evidence with respect to that 
question is an unrebutted in-service finding that the 
disorder is congenital in nature.  Nevertheless, as the 
veteran has not presented a well grounded claim the Board 
need not enter a finding of fact as to this question.

The Board views the discussion above as sufficient to inform 
the veteran of the elements necessary to present a well-
grounded claim for service connection for the claimed 
disability, and the reasons why the current claims is 
inadequate.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).

Although the Board considered and denied this appeal on a 
ground different from that of the RO, the appellant has not 
been prejudiced by the decision.  This is because in assuming 
that the claim was well grounded, the RO accorded the 
claimant greater consideration than his claim in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  To remand this case to the RO for 
consideration of the issue of whether the appellant's claim 
is well grounded would be pointless and, in light of the law 
cited above, would not result in a determination favorable to 
him.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92); 57 Fed.Reg. 
49,747 (1992).

Finally, the Board considered the doctrine of reasonable 
doubt.  However, as the veteran's claim does not cross the 
threshold of being a well grounded claim, a weighing of the 
merits of the claim is not warranted, and the reasonable 
doubt doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

In the absence of evidence of well-grounded claim, service 
connection for bilateral pes planus is denied.



		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

 

